DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 – 4 and 6 – 8 are objected to because of the following informalities:  
Applicants are advised to include a comma after the phrase “The method of claim 1” in claims 3 and 4.
Applicants are advised to include a comma after the phrase “The base station of claim 5” in claims 7 and 8.
Applicants are advised to amend the following claims as follows:
 	Claim 2. The method of claim 1, wherein the first preamble is selected from a first group of preambles and wherein 
	Claim 6. The base station of claim 5, wherein the first preamble is selected from a first group of preambles and wherein .
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, in lines 3 – 7, recites the following features, “wherein, according to the first random access procedure, a terminal can initiate the procedure by transmitting a message comprising data and a random access preamble and, according to the second random access procedure, a terminal can only transmit data after receiving a response to an initiating message comprising a random access preamble”.  Claim 1 is indefinite for failing to particularly point out whether the “initiating message” is referring to the message transmitted according to the first random access procedure or the “initiating message” is referring to another message transmitted according to the second random access procedure.
Claims 5 and 9 contain the same issues as claim 1 above and are rejected for the same reasons.
The preamble of claim 5 is directed to a base station; however, the body of claim 5 is directed to a series of steps that include receiving a first random access request message from a terminal and determining that the terminal should use the second random access procedure.  Claim 5 fails to particularly point out and distinctly claim whether the claim as a whole is directed to a machine type claim or a process type claim.
	According to MPEP section 2106.03 (I), a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices and a process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel al. (US Pub. No. 2016/0309518).
 	Regarding claim 1, Patel discloses a method of operating a base station for receiving data in a telecommunications system comprising a terminal, the terminal being operable to use a first random access procedure and to use a second random access procedure for the transmission of data to the base station (see Fig. 1, BS 105 and UE 115, Fig. 2, para. 0008, 0045 – 0046, a first random access procedure may include a total of two random access messages and a second random access procedure may include a total of four random access messages), wherein, according to the first random access procedure, a terminal can initiate the procedure by transmitting a message comprising data and a random access preamble (see para. 0064, a two message random access procedure also may be provided, which may provide for a first random access message transmitted by a UE 115 that includes a preamble and a payload) and, according to the second random access procedure, a terminal can only transmit data after receiving a response to an initiating message comprising a random access preamble (see para. 0064, 0066, such a four message procedure may include, for example, a first message that includes a random access preamble transmitted from a UE 115 to the base station 105-a), the method comprising:  
the base station receiving a first random access request message from a terminal in accordance with the first random access procedure for transmitting the data to the base station, the first random access request message comprising at least part of the data and being based on a first preamble (see para. 0064 – 0065, a two message random access procedure also may be provided, which may provide for a first random access message transmitted by a UE 115 that includes a preamble and a payload…); and upon determination that the terminal should use the second random access procedure, the base station instructing the terminal to transmit a second random access request message in accordance with the second random access procedure for transmitting the data to the base station, the second random access request message being based on a second preamble (see para. 0046, 0066, if a UE 115 is designated for a two message random access sequence, and has one or more unsuccessful random access attempts, the UE 115 may switch to a four message random access sequence… para. 0064, such a four message procedure may include, for example, a first message that includes a random access preamble transmitted from a UE 115 to the base station 105-a).
	Regarding claim 2, Patel discloses wherein the first preamble is selected from a first group of preambles and wherein and the second preamble is selected from a second group of preambles different from the first group of preambles (see para. 0064 – 0066, 0075, a preamble selected for a two message random access procedure and a preamble selected for a four message random access procedure mean they are different preambles).
	Regarding claim 4, Patel discloses wherein instructing the terminal comprises responding to the first random access request message with a random access response message comprising an indicator, the indicator directing the terminal to use the second random access procedure (see para. 0089, 0101, 0108, the second PRACH procedure is to be used when the elapsed time meets or exceeds the threshold (ex: wait time)…where an elapsed time since a prior synchronization with the wireless communications network and the wireless device may also select the second PRACH procedure when the elapsed time exceeds the prior synchronization threshold, which may be indicated in the received signaling).
	Regarding claim 5, Patel discloses a base station for receiving data in a telecommunications system comprising a terminal, the terminal being operable to use a first random access procedure and to use a second random access procedure for the transmission of data to the base station (see Fig. 1, BS 105 and UE 115, Fig. 2, para. 0008, 0045 – 0046, a first random access procedure may include a total of two random access messages and a second random access procedure may include a total of four random access messages), wherein, according to the first random access procedure, a terminal can initiate the procedure by transmitting a message comprising data and a random access preamble (see para. 0064, a two message random access procedure also may be provided, which may provide for a first random access message transmitted by a UE 115 that includes a preamble and a payload) and, according to the second random access procedure, a terminal can only transmit data after receiving a response to an initiating message comprising a random access preamble (see para. 0064, 0066, such a four message procedure may include, for example, a first message that includes a random access preamble transmitted from a UE 115 to the base station 105-a), the base station being configured to: 
 	receive a first random access request message from a terminal in accordance with the first random access procedure for transmitting the data to the base station, the first random access request message comprising at least part of the data and being based on a first preamble (see para. 0064 – 0065, a two message random access procedure also may be provided, which may provide for a first random access message transmitted by a UE 115 that includes a preamble and a payload…); and upon determination that the terminal should use the second random access procedure, instruct the terminal to transmit a second random access request message in accordance with the second random access procedure for transmitting the data to the base station, the second random access request message being based on a second preamble (see para. 0046, 0066, if a UE 115 is designated for a two message random access sequence, and has one or more unsuccessful random access attempts, the UE 115 may switch to a four message random access sequence… para. 0064, such a four message procedure may include, for example, a first message that includes a random access preamble transmitted from a UE 115 to the base station 105-a).
	Regarding claim 6, Patel discloses wherein the first preamble is selected from a first group of preambles and wherein and the second preamble is selected from a second group of preambles different from the first group of preambles (see para. 0064 – 0066, 0075, a preamble selected for a two message random access procedure and a preamble selected for a four message random access procedure mean they are different preambles).

	Regarding claim 8, Patel discloses wherein instructing the terminal comprises responding to the first random access request message with a random access response message comprising an indicator, the indicator directing the terminal to use the second random access procedure (see para. 0089, 0101, 0108, the second PRACH procedure is to be used when the elapsed time meets or exceeds the threshold (ex: wait time)…where an elapsed time since a prior synchronization with the wireless communications network and the wireless device may also select the second PRACH procedure when the elapsed time exceeds the prior synchronization threshold, which may be indicated in the received signaling).
	Regarding claim 9, Patel discloses circuitry for a base station for receiving data in a telecommunications system comprising a base station, the terminal being operable to use a first random access procedure and a second random access procedure for the transmission of data to the base station (see Fig. 1, BS 105 and UE 115, Fig. 2, para. 0008, 0045 – 0046, a first random access procedure may include a total of two random access messages and a second random access procedure may include a total of four random access messages), wherein, according to the first random access procedure, a terminal can initiate the procedure by transmitting a message comprising data and a random access preamble (see para. 0064, a two message random access procedure also may be provided, which may provide for a first random access message transmitted by a UE 115 that includes a preamble and a payload) and, according to the second random access procedure, a terminal can only transmit data after receiving a response to an initiating message comprising a random access preamble (see para. 0064, 0066, such a four message procedure may include, for example, a first message that includes a random access preamble transmitted from a UE 115 to the base station 105-a), wherein the circuitry comprises a controller element and a transceiver element configured to operate together (see Fig. 12, base station 105-e with a processor coupled to transceiver 1235) to: 
 	receive a first random access request message from a terminal in accordance with the first random access procedure for transmitting the data to the base station, the first random access request message comprising at least part of the data and being based on a first preamble (see para. 0064 – 0065, a two message random access procedure also may be provided, which may provide for a first random access message transmitted by a UE 115 that includes a preamble and a payload…); and upon determination that the terminal should use the second random access procedure, instruct the terminal to transmit a second random access request message in accordance with the second random access procedure for transmitting the data to the base station, the second random access request message being based on a second preamble  (see para. 0046, 0066, if a UE 115 is designated for a two message random access sequence, and has one or more unsuccessful random access attempts, the UE 115 may switch to a four message random access sequence… para. 0064, such a four message procedure may include, for example, a first message that includes a random access preamble transmitted from a UE 115 to the base station 105-a).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel al. (US Pub. No. 2016/0309518) in view of InterDigital Communications, “Random Access Procedure”, 3GPP TSG-RAN WG1 #87 R1-1612311 (hereinafter InterDigital).
	Patel does not disclose the claimed features as recited in claims 3 and 7.
	Regarding claim 3, InterDigital discloses wherein the determination is based on at least one of: the base station determining that the network is experiencing a high level of congestion, and the base station determining that the at least part of the data in the first random access request message could not be decoded (see page 2, proposal 1 and proposal 2: when the network detects a preamble and fails to decode the data part, the network can transmit RAR…the UE upon decoding the RAR transmission can fall back to 4-step procedure).
	Regarding claim 7, InterDigital discloses wherein the determination is based on at least one of: the base station determining that the network is experiencing a high level of congestion, and the base station determining that the at least part of the data in the first random access request message could not be decoded (see page 2, proposal 1 and proposal 2: when the network detects a preamble and fails to decode the data part, the network can transmit RAR…the UE upon decoding the RAR transmission can fall back to 4-step procedure).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Patel, and have the features, as taught by InterDigital, to select between 4-step and 2-step RACH procedure in order to reduce the latency and transmission overhead, as discussed by InterDigital (conclusion).


					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jen et al. (US Pub. No. 2008/0233940), in the same field of endeavor as the present invention, disclose method and apparatus for handling random access procedure in a wireless communications system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473